In the Supreme Court of Georgia



                                            Decided: April 20, 2015


              S15A0507. BADEN v. OCHOA-HERNANDEZ.


      THOMPSON, Chief Justice.

      The trial court granted relief in this habeas corpus case pursuant to an

order which reads, in its entirety: “After hearing evidence in the above-styled

case, it is hereby ordered that the guilty plea in this case, which was in the

Superior Court of Gwinnett County, be withdrawn and the conviction associated

therewith be vacated and set aside. [Appellee] shall be remanded to Gwinnett

County for further proceedings in accordance with this order.” The warden

appeals.

      Because the order granting habeas relief does not contain written findings

of facts and conclusions of law upon which the judgment is based, it fails to

meet the requirements of OCGA § 9-14-49. Accordingly, the judgment of the

habeas court is vacated and the case remanded for issuance of an order in

compliance with OCGA § 9-14-49. See Thomas v. State, 284 Ga. 327, 328 (2)
(667 SE2d 375) (2008), overruled on other grounds, Crosson v. Conway, 291

Ga. 220, 222 (728 SE2d 617) (2012).

     Judgment vacated and case remanded with direction. All the Justices

concur.




                                      2